Citation Nr: 0316855	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 RO decision that denied the 
veteran's claim of service connection for a bilateral hearing 
loss disability.  In March 1999, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty  to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to his claim of service connection for a 
bilateral hearing loss disability.  He has not been informed 
what is needed in order to prevail in his claim, and what is 
the best type of evidence to submit to show these things.  In 
addition, he has never been notified regarding what evidence 
it is his responsibility to submit, and what evidence will be 
obtained on his behalf by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

It is also noted that by a July 2002 decision, the RO granted 
the veteran's claim for service connection for a psychiatric 
disability and assigned a 50 percent rating.  In a December 
2002 statement (equivalent of VA Form 646), the local 
representative indicated that the AOJ had issued a SSOC 
continuing previous denials.  This was in error.

In July 2003, the veteran's representative specifically 
related that the December 2002 statement constituted a notice 
of disagreement.  The Board notes that he has not yet been 
furnished with an initial statement of the case; as such, 
appropriate action must be taken.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  (While an August 2002 supplemental 
statement of the case included the issue, such was sent 
prematurely (i.e. prior to any expression of disagreement 
with the assignment of the initial rating)). In fact, the 
SSOC was issued prior to notification of the favorable 
decision.

The Board notes that the RO has committed error.  The issue 
before the Board was entitlement to service connection for a 
psychiatric disability.  Eventually, that issue was granted.  
That action ended that appeal.  In the absence of a NOD, the 
determination to issue a SSOC regarding the evaluation was 
error.  The decision to issue a SSOC on a new issue, when 
there was no notice of disagreement was error.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The decision to issue 
a SSOC when there had been no SOC on the issue was error.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The RO should issue the veteran a 
statement of the case with respect to the 
claim for a higher rating for a 
psychiatric disability.  The cover letter 
should inform him of his appellate 
rights, including the need to submit a 
timely substantive appeal in order to 
perfect his appeal. 

3.  If upon completion of the above 
action the claim remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

4.  The RO is at liberty to contact the 
veteran and determine whether there was 
an intent to appeal the evaluation 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

